and causation, and that they likewise could not establish that any of the
                 alleged negligent acts in the legal malpractice action caused the
                 DeChambeaus damages, i.e., that if respondents had handled the medical
                 malpractice case differently, the DeChambeaus would have prevailed in
                 the medical malpractice case. The DeChambeaus opposed the motion,
                 arguing that two disputed factual issues precluded summary judgment: (1)
                 whether the defendant doctor in the medical malpractice action, David
                 Smith, M.D., failed to timely perform a heart procedure on Neil
                 DeChambeau, and thus breached the medical standard of care, and (2)
                 whether respondent Stephen Balkenbush failed to identify and prosecute
                 the medical malpractice given the weight of evidence that existed against
                 the doctor, and thus breached the legal standard of care. The district
                 court granted summary judgment, finding that the DeChambeaus failed to
                 demonstrate the causation element of their cause of action, that is,
                 whether Balkenbush's failure to engage in written discovery and move the
                 case to trial caused any damages. This appeal followed.
                             A legal malpractice claim requires proof of "an attorney-client
                 relationship, a duty owed to the client by the attorney, breach of that duty,
                 and the breach as proximate cause of the client's damages."       Semenza v.
                 Nev. Med. Liab. Ins. Co., 104 Nev. 666, 667-68, 765 P.2d 184, 185 (1988).
                 Proof of such a claim generally requires expert evidence to establish the
                 attorney's breach of care and "an expert witness may be required to prove
                 the causation issue." Allyn v. McDonald, 112 Nev. 68, 71, 910 P.2d 263,
                 266 (1996). In a medical malpractice action, medical expert testimony
                 regarding standard of care and causation must be stated to a reasonable




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                 degree of medical probability. Morsi,cato v. Say-On Drug Stores, Inc., 121
Nev. 153, 158, 111 P.3d 1112, 1116 (2005).
                             Here, although respondents contend that the DeChambeaus'
                 expert witness, Dr. Mark Seiffert, did not offer any testimony on
                 causation, Dr. Seiffert opined that Dr. Smith breached the standard of
                 care by not immediately performing a pericardiocentesis procedure
                 following Neil's cardiac arrest, and more specifically, he testified that to a
                 reasonable degree of medical certainty, Dr. Smith did not perform a
                 pericardiocentesis until after the echocardiogram results were obtained,
                 which was more than 10 minutes after the cardiac arrest. Dr. Seiffert
                 testified that the medical records showed that an echocardiogram machine
                 arrived about 10 minutes after Neil's cardiac arrest, his pulse was
                 restored about 5 minutes later, and to a reasonable degree of medical
                 certainty, the restoration of the pulse occurred immediately following the
                 pericardiocentesis procedure, as that procedure removed the blood from
                 the pericardial space, allowing the heart to pump again. While Dr.
                 Seiffert did not use the word causation, there is no dispute that Neil's
                 death was caused by an anoxic brain injury as a result of his pulse not
                 being restored for about 15 minutes, and Dr. Seiffert opined that Dr.
                 Smith breached the standard of care by not immediately performing the
                 procedure necessary to restore Neil's pulse.
                             Although respondents also contend that the DeChambeaus'
                 expert legal witness did not testify that Balkenbush's conduct was a
                 proximate cause of any damages, their expert testified that there was a
                 breach of the standard of care with regard to Balkenbush actively
                 pursuing the case. In particular, the expert concluded that, given the



SUPREME COURT
        OF
     NEVADA

                                                        3
(0) 1947A    e
                medical records indicating that Dr. Smith did not immediately perform the
                procedure necessary to restore Neil's pulse, Balkenbush breached his duty
                to the DeChambeaus in handling discovery, failing to take depositions of
                fact witnesses and defendants, failing to obtain a certain medical record
                for close to three years by subpoena or by seeking a court order while not
                engaging in any written discovery during that period, failing to get the
                case to a settlement conference, failing to communicate with expert
                witnesses, and failing to obtain an extension for retaining a new expert to
                replace an expert who changed his opinion. Without using the word
                causation, the expert indicated that these breaches led to the loss of a
                meritorious medical malpractice claim in that the medical malpractice
                action had sufficient issues to go to trial.
                             The DeChambeaus supported their arguments against
                summary judgment with admissible evidence, including transcripts of
                deposition testimony and medical records. Viewing the evidence in the
                light most favorable to the DeChambeaus, and drawing reasonable
                inferences in their favor, summary judgment should have been denied.
                Wood v. Safeway, Inc.,     121 Nev. 724, 729, 121 P.3d 1026, 1029 (2005)
                (providing that in reviewing a motion for summary judgment, "the
                evidence, and any reasonable inferences drawn from it, must be viewed in
                a light most favorable to the nonmoving party" and recognizing that
                summary judgment is appropriate only when "the pleadings and other
                evidence on file demonstrate that no genuine issue as to any material fact
                remains"); Sprague v. Lucky Stores, Inc., 109 Nev. 247, 249, 849 P.2d 320,
                322 (1993) (explaining that summary judgment is improper when "a
                reasonable jury could return a verdict for the nonmoving party");       see



SUPREME COURT
        OF
     NEVADA
                                                        4
(0) I947A
                Wood, 121 Nev. at 731, 121 P.3d at 1031 (noting that the "[Ole
                substantive law controls which factual disputes are material" and that a
                "factual dispute is genuine when the evidence is such that a rational trier
                of fact could return a verdict for the nonmoving party"). Accordingly, we
                              ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.



                                                            Parra guirre



                                                            Douglas


                                                            Lkkh
                                                            Cherry



                cc:     Hon. Patrick Flanagan, District Judge
                        David Wasick, Settlement Judge
                        Charles R. Kozak
                        Pollara Law Group
                        Thorndal Armstrong Delk Balkenbush & Eisinger/Reno
                        Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A